Case 1:17-cv-00823-MN Document 378 Filed 06/22/20 Page 1 of 2 PageID #: 5402




                                        919 MARKET STREET, SUITE 1800
                                               P.O. BOX 2087
                                        WILMINGTON, DELAWARE 19899
                                              www.lrclaw.com
Daniel B. Rath                                                           Telephone: (302) 467-4400
Direct Dial: (302) 467-4420                                              Facsimile: (302) 467-4450
Email: rath@lrclaw.com




                                            June 22, 2020

Via ECF Filing

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

          Re:        Biogen Int’l GmbH. et al. v. Cipla Limited et al.
                     C.A. No. 17-cv-00851-MN (Consolidated)
                     (lead case: 17-cv-00823-MN)

Dear Judge Noreika:

       I write on behalf of Defendants Cipla Limited and Cipla USA Inc.
(collectively “Cipla”) in the above-referenced action. Biogen’s case against Cipla
is presently stayed, see D.I. 223, and Cipla is bound by any judgment in the
pending Dimethyl Fumarate Consolidated action, C.A. No. 17-cv-00823-MN,
which shall be entered with respect to Cipla “at the same time as entered in the
Dimethyl Fumarate Consolidated Action.” See D.I. 223 ¶¶ 2, 7. Cipla seeks
clarification regarding whether the Court’s Oral Order of June 19, 2020, permitting
supplemental briefing of no more than five pages addressing the effect of the West
Virginia Court’s Mylan opinion and decision on the issues pending before this
Court, permits Cipla, and presumably the other stayed-defendants, to participate in
the briefing. While Cipla recognizes that its case is stayed, the nature of the issue
is one that affects stayed parties as well those at trial because the collateral
estoppel effect of the Mylan decision applies equally to the unstayed and stayed
defendants.      Blonder–Tongue Laboratories, Inc. v. University of Illinois
Foundation, 402 U.S. 313 (1971).


{1170.001-W0062065.}
Case 1:17-cv-00823-MN Document 378 Filed 06/22/20 Page 2 of 2 PageID #: 5403

The Honorable Maryellen Noreika
June 22, 2020
Page 2 of 2

      Accordingly, Cipla respectfully requests the Court clarify whether Cipla is
permitted to participate in the supplemental briefing ordered by the Court.
Alternatively, given the importance of the issue, Cipla respectfully requests
permission from the Court to submit its own supplemental briefing, limited to three
double-spaced pages, regarding the effect of the West Virginia Court’s Mylan
opinion and decision on the present case.

      Cipla greatly appreciates Your Honor’s assistance with the foregoing
request, and can be available anytime this week if Your Honor would prefer a
teleconference.

                                       Respectfully submitted,
                                       /s/ Daniel B. Rath

                                       Daniel B. Rath (No. 3022)

DBR/jlc
cc: all counsel of record (via ECF Filing)




{1170.001-W0062065.}
